Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 11, 1988 (People v Horan, 136 AD2d 569 [1988]), affirming a judgment of the Supreme Court, Kings County, rendered June 13, 1985.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J, Miller, Schmidt and Crane, JJ., concur.